OMB APPROVALOMB Number: 3235-0578Expires: April 30, 2010Estimated average burdenhours per response10.5 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21713 Madison Strategic Sector Premium Fund(Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711(Address of principal executive offices)(Zip code) W. Richard MasonMadison/Mosaic Legal and Compliance Department8777 N. Gainey Center Drive, Suite 220Scottsdale, AZ 85258(Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 100 F Street, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s Item 1. Schedule of Investments. Madison Strategic Sector Premium Fund Portfolio of Investments - March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS:84.3% of net assets CONSUMER DISCRETIONARY: 12.6% American Eagle Outfitters, Inc. 30,900 572,268.00 Bed Bath & Beyond Inc.* 400 17,504.00 Best Buy Co., Inc. 60,000 2,552,400.00 Home Depot Inc. 30,000 970,500.00 Kohls Corp.* 26,500 1,451,670.00 Lowe's Companies, Inc. 110,000 2,666,400.00 Target Corp. 30,000 1,578,000.00 Williams-Sonoma, Inc. 24,300 638,847.00 CONSUMER SERVICES: 6.4% eBay Inc.* 127,000 3,422,650.00 Garmin Ltd. 47,900 1,843,192.00 ENERGY: 11.8% Apache Corp. 28,000 2,842,000.00 Schlumberger Ltd. 22,000 1,396,120.00 Transocean Ltd.* 29,000 2,505,020.00 Weatherford International Ltd.* 70,000 1,110,200.00 XTO Energy Inc. 40,000 1,887,200.00 EXCHANGE TRADED FUNDS 4.2% Powershares QQQ 35,000 1,686,300.00 SPDR Trust Series 1 15,000 1,754,850.00 FINANCIALS: 14.6% Affiliated Managers Group, Inc.* 10,000 790,000.00 Bank of America Corp. 61,867 1,104,325.95 Capital One Financial Corp. 67,800 2,807,598.00 Citigroup Inc. 190,000 769,500.00 Marshall & Ilsley Corp. 95,000 764,750.00 Morgan Stanley 68,000 1,991,720.00 State Street Corp. 50,000 2,257,000.00 Wells Fargo & Co. 50,000 1,556,000.00 HEALTH CARE: 17.8% Biogen Idec* 43,100 2,472,216.00 Genzyme Corp.* 36,000 1,865,880.00 Gilead Sciences, Inc.* 45,000 2,046,600.00 Medtronic Inc. 35,000 1,576,050.00 Mylan, Inc.* 35,500 806,205.00 Pfizer Inc. 109,800 1,883,070.00 UnitedHealth Group, Inc. 86,000 2,809,620.00 Zimmer Holdings Inc.* 21,000 1,243,200.00 INSURANCE: 1.4% Aflac Inc. 17,000 922,930.00 MGIC Investment Corp.* 25,000 274,250.00 SOFTWARE: 0.5% Check Point Software Technologies Ltd.* 700 24,542.00 Symantec Corp.* 25,000 423,000.00 TECHNOLOGY: 15.0% Applied Materials, Inc. 39,400 531,112.00 Cisco Systems, Inc.* 170,000 4,425,100.00 Dell Inc.* 100,000 1,501,000.00 EMC Corp.* 100,000 1,804,000.00 Flextronics International Ltd.* 234,900 1,841,616.00 Qualcomm Inc.* 32,000 1,343,680.00 Yahoo! Inc.* 60,000 991,800.00 TOTAL COMMON STOCKS(Cost $90,828,739) $69,721,886 Contracts (100 shares Expiration Exercise per contract) Date Price Value CALL OPTIONS WRITTEN: Aflac Inc. 170 May 2010 49.00 98,600.00 American Eagle Outfitters, Inc. 165 May 2010 17.50 25,575.00 American Eagle Outfitters, Inc. 144 August 2010 17.50 30,960.00 Apache Corp. 146 April 2010 95.00 100,010.00 Apache Corp. 134 April 2010 105.00 10,050.00 Bed Bath & Beyond Inc. 4 May 2010 40.00 1,720.00 Best Buy Co., Inc. 300 September 2010 38.00 179,250.00 Best Buy Co., Inc. 300 January 2011 17.50 37,800.00 Best Buy Co., Inc. 100 January 2011 40.00 56,250.00 Biogen Idec 295 April 2010 55.00 81,862.50 Biogen Idec 136 July 2010 50.00 116,280.00 Capital One Financial Corp. 300 June 2010 40.00 106,500.00 Capital One Financial Corp. 200 September 2010 40.00 96,500.00 Check Point Software Technologies Ltd. 7 July 2010 30.00 3,745.00 Cisco Systems, Inc. 400 April 2010 24.00 83,400.00 Cisco Systems, Inc. 500 July 2010 24.00 130,250.00 Cisco Systems, Inc. 500 July 2010 25.00 93,750.00 Cisco Systems, Inc. 300 October 2010 25.00 73,200.00 eBay Inc. 200 April 2010 24.00 60,100.00 eBay Inc. 250 July 2010 25.00 75,500.00 eBay Inc. 500 October 2010 25.00 185,000.00 EMC Corp. 700 July 2010 18.00 69,300.00 EMC Corp. 300 October 2010 19.00 29,550.00 Garmin Ltd. 315 July 2010 33.00 174,825.00 Genzyme Corp. 160 April 2010 52.50 15,200.00 Genzyme Corp. 200 July 2010 57.50 32,000.00 Gilead Sciences, Inc. 200 May 2010 49.00 8,100.00 Gilead Sciences, Inc. 250 August 2010 50.00 27,500.00 Home Depot Inc. 300 August 2010 32.00 55,350.00 Kohl's Corp. 150 April 2010 50.00 72,000.00 Kohl's Corp. 115 July 2010 50.00 69,000.00 Lowe's Companies, Inc. 700 July 2010 25.00 57,050.00 Lowe's Companies, Inc. 400 October 2010 24.00 73,200.00 Marshall & Ilsley Corp. 250 September 2010 7.50 33,125.00 Medtronic Inc 350 May 2010 46.00 38,500.00 Morgan Stanley 280 October 2010 33.00 39,060.00 Mylan, Inc. 290 April 2010 17.50 153,700.00 Mylan, Inc. 65 October 2010 21.00 18,362.50 Mylan, Inc. 300 January 2011 17.50 48,150.00 Pfizer Inc. 300 September 2010 19.00 9,600.00 Pfizer Inc. 500 January 2011 7.50 62,000.00 Powershares QQQ 350 June 2010 46.00 106,925.00 Qualcomm, Inc 200 October 2010 40.00 88,000.00 Schlumberger Ltd 220 May 2010 65.00 42,900.00 SPDR Trust Series 1 150 May 2010 112.00 95,925.00 State Street Corp. 200 May 2010 46.00 32,000.00 State Street Corp. 300 August 2010 47.00 78,000.00 Symantec Corp. 50 January 2011 17.50 7,500.00 Target Corp. 300 April 2010 49.00 111,000.00 Transocean Ltd 90 May 2010 85.00 39,375.00 Transocean Ltd 200 January 2011 90.00 146,000.00 UnitedHealth Group, Inc. 200 June 2010 33.00 34,100.00 UnitedHealth Group, Inc. 200 September 2010 36.00 30,300.00 Weatherford International Ltd 400 August 2010 20.00 14,400.00 Wells Fargo & Co. 200 April 2010 29.00 44,600.00 Wells Fargo & Co. 300 July 2010 29.00 95,250.00 Williams-Sonoma, Inc. 243 August 2010 22.50 116,640.00 XTO Energy Inc. 80 May 2010 47.00 10,560.00 XTO Energy Inc. 320 August 2010 47.00 69,280.00 Yahoo! Inc. 300 October 2010 17.00 32,250.00 Zimmer Holdings Inc. 100 June 2010 60.00 22,250.00 Zimmer Holdings Inc. 110 September 2010 60.00 39,600.00 TOTAL CALL OPTIONS WRITTEN (Premiums Received $3,437,335) $3,988,730 SHORT-TERM INVESTMENTS: Repurchase Agreement - 20.4% US Bank issued 3/31/10 at 0.01%, due 4/1/10, collateralized by $17,227,711 in Fannie Mae MBS # due 7/1/18.Proceeds at maturity are $16,889,852 (Cost $16,889,847). 16,889,847 TOTAL INVESTMENTS:104.7% of net assets (Cost $107,718,587) $86,611,733 LIABILITIES LESS CASH AND OTHER ASSETS:0.1% 113,729 TOTAL CALL OPTIONS WRITTEN:(4.8%) (3,988,730) NET ASSETS:100% $82,736,732 Notes to Quarterly Holdings Report Securities Valuation: Securities traded on a national securities exchange are valued at their closing sale price.Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. The Funds adopted Financial Accounting Standards Board (“FASB”) guidance on fair value measurements effective January 1, 2008.Fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.A three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs as noted above are used in determining the value of the Fund's investments and other financial instruments. These inputs are summarized in the three broad levels listed below. Level 1: Quoted prices in active markets for identical securities Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3: Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. In April 2009, the FASB issued guidance on how to determine the fair value of assets and liabilities when the volume and level of activity for the asset/liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly.As of March 31, 2010, none of the Funds held securities deemed as a Level 3. The following is a summary representing the Fund's investments carried on the Statements of Assets and Liabilities by caption and by level within the fair value hierarchy as of March 31, 2010: Level 1 Level 2 Level 3 Value at 3/31/10 Assets: Common Stocks $69,721,886 $- $- $69,721,886 Repurchase Agreement $ 16,889,847 16,889,847 Total $69,721,886 $16,889,847 $- $86,611,733 Liabilities: Written Options $3,988,730 $- $- $3,988,730 Total $3,988,730 $- $- $3,988,730 In March 2008, the FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a fund uses derivative instruments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge items affect a fund’s financial position, results of operations and cash flows. This guidance is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The Fund adopted this guidance effective January The following table presents the types of derivatives in the Fund by location as presented on the Statement of Assets and Liabilities as of March 31, 2010: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts Options written $3,988,730 The following table presents the effect of Derivative Instruments on the Statement of Operations for the periodended March 31, 2010: Realized Gain on Derivatives: Change in Unrealized Depreciation on Derivatives Derivatives not accounted for as hedging instruments Equity contracts – options $633,610 $833,546 In January 2010, amended guidance was issued by FASB for fair value measurement disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques used to measure fair value. The amended guidance is effective for financial statements for fiscal years and interim periods beginning after December 15, 2009 except for disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Earlier adoption is permitted. In the period of initial adoption, the Fund will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. However, those disclosures are required for periods ending after initial adoption. The impact of this guidance on the Fund’s financial statements and disclosures, if any, is currently being assessed. Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3.
